 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-6422
   Fax:           (202) 307-0054
 6 E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 7
   DAVID L. ANDERSON
 8 United States Attorney
   450 Golden Gate Avenue, 11th Floor
 9 San Francisco, California 94102

10 Attorneys for United States of America

11                              UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
12

13 UNITED STATES OF AMERICA,                )               Case No. 5:18-cv-01633-BLF
                                            )
14            Petitioner,                   )               STIPULATION AND [PROPOSED]
                                            )               ORDER REQUESTING
15            v.                            )               CONTINUANCE OF JUNE 25, 2019
                                            )               HEARING AND TO SET BRIEFING
16   FRANCIS BURGA; FRANCIS BURGA AS        )               SCHEDULE
     THE ADMINISTRATOR OF THE ESTATE )
17   OF MARGELUS BURGA; and                 )
     RUSSELL MANSKY,                         )
18                                          )
                                            )
19            Respondents.                  )
     _______________________________________)
20
            Petitioner United States of America, respondents Francis Burga (in her individual capacity and as
21
     the Administrator of the Estate of Margelus Burga) and Russell Mansky, through their respective
22
     undersigned counsel of record, stipulate as follows and respectfully request an order pursuant to this
23
     stipulation for a continuance of the hearing date currently set for the United States’ Brief Challenging
24
     Respondents’ Assertions of Privilege (Docket No. 26) and for other relief:
25
            1.      The United States filed its Petition to Enforce Internal Revenue Summonses on March
26
     15, 2018 (“Petition to Enforce Summons”). (Docket No. 1).
27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF                       1
 1          2.     On June 5, 2018, the Court ordered the Petition to Enforce granted and enforced the six

 2 Internal Revenue Service summonses at issue. The Court further ordered that respondents had to provide

 3 the United States with revised privilege logs and give testimony as to their efforts to comply with the

 4 summonses. (Docket No. 19).

 5          3.     Respondents have since provided the United States with revised privilege logs and have

 6 provided testimony. (Docket No. 21). Efforts at compliance remain underway. (Docket No. 27).

 7          4.     On May 16, 2019, the United States filed its brief challenging some of respondents’

 8 claims of privilege. (Docket No. 26). That matter was set for hearing before Judge Beth Labson

 9 Freeman on November 7, 2019.

10          5.     In a status report the parties also filed on May 16, 2019, the parties stipulated to an

11 enlarged briefing schedule with response and reply dates in July. (Docket No. 27).

12          6.     On May 17, 2019, the Court referred the privilege matter to Magistrate Judge Susan van

13 Keulen and vacated the November 7, 2019 hearing. The Court also denied without prejudice the parties’

14 proposed briefing schedule, for resubmission to Judge van Keulen. (Docket No. 28).

15          7.     On May 22, 2019, the Court set the privilege matter for hearing on June 25, 2019, at

16 10:00 a.m. and set June 6, 2019, as the deadline for responses and June 14, 2019, as the deadline for

17 replies. (Docket No. 29).

18          8.     Due to a scheduling conflict with government counsel’s calendar, the parties seek to

19 continue the hearing currently set for June 25, 2019, at 10:00 a.m. to July 30, 2019, at 10:00 a.m.

20          9.     Further, the parties seek to modify the briefing schedule and agree that respondents

21 should have up to and including July 2, 2019, to file any response to the United States’ Brief

22 Challenging Respondents’ Assertions of Privilege and the United States should have up to and including

23 July 16, 2019, to file any replies.

24          10.    This is the parties’ first stipulation for a continuance of this hearing and for a modified

25 briefing schedule.

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF                      2
 1         Dated this 28th day of May, 2019
                                                     RICHARD E. ZUCKERMAN
 2                                                   Principal Deputy Assistant Attorney General
 3
                                                     /s/ Amy Matchison
 4                                                   AMY MATCHISON (CA SBN 217022)
                                                     Trial Attorney, Tax Division
 5                                                   United States Department of Justice

 6
           Dated this 28th day of May, 2019
 7                                                   SIDEMAN & BANCROFT LLP
 8
                                                     By:    /s/ Jay R. Weill
 9                                                          Jay R. Weill
                                                            Steven M. Katz
10                                                          Emily J. Kingston
                                                            Travis W. Thompson
11                                                          Attorneys for FRANCIS BURGA;
                                                            FRANCIS BURGA AS THE
12                                                          ADMINISTRATOR OF THE ESTATE OF
                                                            MARGELUS BURGA
13
           Dated this 28th day of May, 2019
14                                                   WOOD ROBBINS, LLP
15

16                                                   By:    /s/ Denise Mejlszenkier
                                                            Denise Mejlszenkier
17                                                          Attorneys for Respondent RUSSELL
                                                            MANSKY
18

19         IT IS SO ORDERED.
20
                                       Dated this 30
                                                  __ day of May, 2019
21

22
                                       __________________________
23                                     SUSAN VAN KEULEN
24                                     UNITED STATES MAGISTRATE JUDGE

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF                  3
 1                                           ECF CERTIFICATION

 2             Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing of

 3 this document from the signatories indicated by the conformed signatures (/s/) of Jay R. Weill and

 4 Denise Mejlszenkier.

 5
                                                         /s/ Amy Matchison
 6                                                       AMY MATCHISON
                                                         Trial Attorney, Tax Division
 7
                                                         U.S. Department of Justice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF                      4
